DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Koyama et al. fail to teach or suggest dynamically adjusting the text strings with a user interface as the characters of the text sting are accessed and translated (Amendment, pages 9, 10).

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 2, 8 – 12, 15, 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al., (US PAP 2006/0217954) in view Carlson et al. (US PAP 2007/0143662).
As per claims 1, 12, 20, Koyama et al., teach a computer-implemented method/system for adjusting string length in a user interface according to a customized string length adjustment ratio, the method comprising: 

translating the accessed text string into two or more different languages using machine translation (“languages of an original text and a translated text are not 
limited to those described in the above embodiment, and may be German, French, 
Russian, Spanish, Chinese, Korean, and others. paragraphs 77, 91); 
identifying, among the translated text strings, a shortest string having the shortest translated string length and a longest string having the longest translated string length (“a character string of Japanese original text J and that of translated text E. As shown, a character string of translated text E is longer than that of original text J. In this case, translation processing unit 1, based on a result of the comparison of a character string length between original text J and translated text E, changes a font and reduces a number of points of the character size as a correction process.”; paragraphs 78 – 90);
 calculating a customized string length adjustment ratio for adjusting the length of the accessed text string based on the identified shortest translated string length and the identified longest translated string length (“in text size scaling process 107, the size of each character of translated text is computed based on the ratio between the occupied area of present translated text and the size of the text region, the ratio having been obtained in text volume/ region size comparison process 106, so that, when text-region translated text data 204 is imaged, the image can be accommodated in the text region 201.”; paragraphs 37 – 39, 78 – 90);
dynamically applying the calculated customized string length adjustment ratio to the accessed text string, such that the length of the accessed text string is dynamically adjusted according to the customized string length adjustment ratio; and presenting the adjusted text string in the user interface (“layout of the text region and the graphics 
Koyama et al. do not specifically teach dynamically adjusting the text strings with a user interface as the characters of the text sting are accessed and translated.
Carlson et al. disclose today many applications are multi-lingual; meaning the user can select another language as an option, and all user interface text is automatically translated without changing a general format of the form surface.  Text length may not be similar in some languages.  Accordingly, dynamically adjustable controls on the form surface enable preservation of the look-and-feel of the form surface while adjusting text box widths, and the like (paragraphs 44, 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to dynamically adjust the text strings as taught by Carlson et al. in Koyama et al., because help preserve a look-and-feel of the user interface 
despite changing text length (paragraph 44).

As per claim 2, Koyama et al. further disclose the customized string length adjustment ratio is calculated and applied dynamically as the string of text is input by a user (paragraphs 37 – 39).

As per claim 8, Koyama et al., further disclose receiving an input indicating a specified second language into which the accessed text string is to be translated; 

As per claim 9, Koyama et al., further disclose that a user developing one or more aspects of the user interface implements the customized string length adjustment while developing the user interface (paragraphs 37 – 39, 46).

As per claim 10, Koyama et al., further disclose that the user sees, for each user interface feature, whether that user interface feature is properly presented in a specified language (paragraphs 28 – 39).

As per claim 11, Koyama et al., further disclose that the customized string length adjustment ratio is applied dynamically as a user is providing text for one or more user interface elements (paragraphs 37 – 39, 46).

As per claim 15, Koyama et al., further disclose inserting one or more intermediate markers into the adjusted text string indicating at least one of the following: the identified shortest string, the identified longest string, the text string written in the first language, or the length recommended by the customized string length adjustment ratio (“character string of translated text becomes longer than that of an original text… in text size scaling process 107, the size of each character of translated text is computed based on the ratio between the occupied area of present translated text and the size of 

As per claim 18, Koyama et al., further disclose the customized string length adjustment ratio is specific to the target language (paragraphs 70 - 72).

As per claim 19, Koyama et al., further disclose accessing the string of text that includes one or more characters written in a first language comprises highlighting the string of text and changing to a specified font, such that the font applies the customized string length adjustment ratio to the accessed text string (“changes a font and reduces a number of points of the character size as a correction process.  Translation processing 
unit 1 changes the font and points of the character size, thereby to reduce a character string length, so that a character string length of translated text E is changed to become identical to that of original text J within a predetermined range of a number of dots”; paragraphs 80 – 89).

5.	Claims 3 – 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al., (US PAP 2006/0217954) in view Carlson et al. (US PAP 2007/0143662); and further in view of Renegar (US Patent 6,024,571).
As per claim 3, Koyama et al., do not specifically teach determining which characters in the accessed text string are vowels; and adding one or more additional vowels at each identified vowel in the adjusted text string.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the number of vowels in the string text as taught by Renegar in Koyama et al., because that would cause a length of a character string of the original text and a character string of the translated text to be substantially identical to each other, wherein the original text and the translated text are located in parallel (Koyama et al., paragraph 11).

As per claim 4, Koyama et al., in view of Renegar further disclose a sufficient number of additional vowels are added to the adjusted text string to expand the 

As per claims 5, 6, Koyama et al., do not specifically teach adding one or more additional words to the adjusted text string to expand the adjusted text string according to the customized string length adjustment; removing one or more words or characters from the adjusted text string to contract the adjusted text string according to the customized string length adjustment. 
Renegar discloses that appropriate letter-symbols for consonants are added to the above symbols, thereby forming specific syllables.  After the standard applications of phonetic symbolization are performed, the resultant transliteration is evaluated to determine the need for modifying it. The modification process is one in which standard phonetic transliterations are systematically altered utilizing factors that are unique to the L1 literacy perspective, thereby rendering the transliteration more visually inviting and compatible with L1 norms.  The resultant effect is the formation of word-specific modified phonetic transliterations…The `spelling` of the transliteration may be modified; An alternative L2 word, that has a shorter transliteration, may be substituted; Certain entries may be reduced in length by reducing the letter-spacing of the word/phrase…The entire entry may be deleted (col.21, lines 45 – 58; col.32, lines 45 – 56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the number of characters in the string text as taught by Renegar in Koyama et al., because that would cause a length of a character 

As per claim 7, Koyama et al., do not specifically teach adding one or more additional consonants to the adjusted text string to expand the adjusted text string according to the customized string length adjustment. 
Renegar discloses that many transliterations occupy up to 50% more linear space than do their respective L2 equivalents, causing them to exceed the limitations of the column line.  Measures are implemented to compensate for the excessive length of certain entries.  These measures include: The `spelling` of the transliteration may be modified; An alternative L2 word, that has a shorter transliteration, may be substituted; Certain entries may be reduced in length by reducing the letter-spacing of the word/phrase… Transliterations initially are formed according to the previously described phonetic transcription system--by adding appropriate consonant-symbols to the vowel-symbols (col.32, lines 39 – 51; col.21, lines 34 – 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the number of characters in the string text as taught by Renegar in Koyama et al., because that would cause a length of a character string of the original text and a character string of the translated text to be substantially identical to each other, wherein the original text and the translated text are located in parallel (Koyama et al., paragraph 11).


Renegar discloses that a transliteration may also be modified by shortening a non-stressed syllable.  This is particularly important when the accented syllable should be heavily stressed… A transliteration also may be modified by shortening a non-stressed syllable and lengthening the stressed syllable (col.26, lines 14 – 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify characters in the string text as taught by Renegar in Koyama et al., because that would cause a length of a character string of the original text and a character string of the translated text to be substantially identical to each other, wherein the original text and the translated text are located in parallel (Koyama et al., paragraph 11).

6.	Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al., (US PAP 2006/0217954) in view Carlson et al. (US PAP 2007/0143662); and further in view of Weikel (US PAP 2009/0132234).
As per claims 13, 14, Koyama et al., do not specifically teach the adjusted text string includes one or more boundary markers visible within the user interface; scanning one or more user interface screenshots for the boundary markers to automatically detect clipping of the adjusted text string. 
Weikel discloses that to accommodate users who prefer larger or smaller type, the size of the text is adjustable in some embodiments.  Similarly, a display may allow a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the number of characters in the string text as taught by Weikel in Koyama et al., because that would cause a length of a character string of the original text and a character string of the translated text to be substantially identical to each other, wherein the original text and the translated text are located in parallel (Koyama et al., paragraph 11).

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al., (US PAP 2006/0217954) in view Carlson et al. (US PAP 2007/0143662); and further in view of Hoffmannn et al., (US Patent 9,639,528).
As per claim 17, Koyama et al., do not specifically teach taking a screenshot of the user interface for at least one software build of the user interface; and submitting the screenshot to a quality assurance user to validate the software build. 
Hoffmannn et al., disclose the UI text space calculation unit enables users (e.g., developers and quality managers) to quickly and easily identify the optimum amount of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to validate the user interface space as taught by Hoffmannn et al., in Koyama et al., because that would help create perfect-length new UI designs and to proactively test and correct any issues in existing designs (col.5, lines 25 – 27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.